Citation Nr: 1631234	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-09 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.  He died in December 2010, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) at the Regional Office (RO) in Milwaukee, Wisconsin.  

On her March 2013 substantive appeal, the appellant requested to participate in a Travel Board hearing before a Veterans Law Judge (VLJ), and, in an August 2014 statement, she conveyed that she would rather participate in a videoconference hearing.  However, in a September 2015 statement, the Veteran's private attorney asserted that the appellant no longer wished to participate in any such a hearing.  Neither the appellant nor her private attorney has made a subsequent request to reschedule a hearing, and thus, the prior hearing requests are deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board concludes that a remand is necessary in order to allow VA to fulfill its duty to assist the appellant in substantiating her appeal. 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2015).  The record reflects that the Veteran served in the Republic of Vietnam from January 1968 to February 1969, and he died in December 2010 due to a failure to thrive caused by glioblastoma multiforme.  At the time of his death, service connection was in effect for residual scarring of the right axilla of the chest due to a shell fragment would; evaluated 10 percent disabling.  

In November 2010, the Veteran filed a claim to establish service connection for glioblastoma multiforme, to include as due to exposure to herbicides while stationed in the Republic of Vietnam, among others.  The Veteran died before this claim was adjudicated, and the appellant filed to substitute herself for the Veteran with respect to this claim and also filed the claim that is the subject of the current appeal.  In the June 2011 rating decision, the Agency of Original Jurisdiction (AOJ) denied both claims, among others.  In the July 2011 notice of disagreement, the appellant clearly expressed disagreement with the AOJ's denial of her claim to establish service connection for cause of the Veteran's death, stating her belief that the Veteran's death from glioblastoma was due to his in-service exposure to Agent Orange.  

The Board observes that VA has not sought a medical opinion to address whether the Veteran's primary cause of death (glioblastoma multiforme) was at least as likely as not due to his presumed in-service exposure to Agent Orange.  In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the Court of Appeals for Veteran's Claims (the Court) held that VA is obliged to provide a medical examination or seek a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  Id; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4) (2015).  The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The evidence is clear that the primary cause of the Veteran's death was glioblastoma multiforme, and, although the Veteran's service treatment records are devoid of any instance of complaints of or treatment for symptomatology congruent with this disability, as noted above, the Veteran served in the Republic of Vietnam, and thus, exposure to herbicides is presumed.  The appellant has consistently contended that the Veteran's glioblastoma multiforme and resulting  death were the result of his in-service exposure to Agent Orange. 

Although glioblastoma multiforme is not a disability for which service connection may be presumed as secondary to herbicide exposure, regulations provide and the Court has held that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

In sum, the record reflects that glioblastoma multiforme was the primary cause of the Veteran's death, and the Veteran is presumed to have been exposed to herbicides during his service.  The Board concludes that the appellant's assertions are indications of a causal link between the Veteran's in-service herbicide exposure and his fatal glioblastoma multiforme sufficient to trigger VA's duty to provide the Veteran with an examination in connection with his claim.  38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a VA examiner, preferably an oncologist, if possible, to review the file and provide an opinion addressing whether it is at least as likely as not (i.e., a probability of 50% or greater) that the fatal glioblastoma multiforme had its onset in service or was otherwise to service, to include his presumed in-service exposure to herbicides while stationed in the Repuiblic of Vietnam.  

A complete rationale for any opinion offered should be provided.
 
2.  After the development requested is completed, readjudicate the claim for service connection for cause of the Veteran's death.  If the benefit sought remains denied, furnish the apellant and her private attorney a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




